      Case 2:18-cv-01370-RCC Document 41 Filed 03/14/19 Page 1 of 9



     BENDAU & BENDAU PLLC
 1   Clifford P. Bendau, II (AZ Bar No. 030204)
     Christopher J. Bendau (AZ Bar No. 032981)
 2   P.O. Box 97066
     Phoenix, AZ 85060
 3   Tel: 480.382.5176
     Fax: 480.304.3805
 4   cliffordbendau@bendaulaw.com
     chris@bendaulaw.com
 5
     Attorneys for Plaintiff
 6
 7                              UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF ARIZONA
 9
      Adrienne Outland,                             No. 2:18-cv-01370-RCC
10
                               Plaintiff,
11                                                  PLAINTIFF’S MOTION FOR AWARD
      vs.                                           OF ATTORNEYS’ FEES
12
      Arizona Movers and Storage, Inc., et al.
13
                               Defendants.
14
15
            In accordance with Local Rule LRCiv 54.2(b)(2), Plaintiff Adrienne Outland,
16
     individually, by and through undersigned counsel, files her Memorandum of Points and
17
18   Authorities in support of her Motion for Award of Attorneys’ Fees. As set forth below,

19   attorneys’ fees are warranted, and in fact required, because Plaintiff is the prevailing
20
     party with respect to her claims under the Fair Labor Standards Act (“FLSA”), Arizona
21
     minimum wage law, and Arizona unpaid wages law. This Memorandum is further
22
23   supported by the attached exhibits as required by LRCiv 54.2(d)(1), (2), (3), and (4).

24
25
26
27
28
                                                  -1-
29
30
          Case 2:18-cv-01370-RCC Document 41 Filed 03/14/19 Page 2 of 9



                      MEMORANDUM OF POINTS AND AUTHORITIES
 1
 2   I.       INTRODUCTION
 3            This motion is before the Court for one reason: the purposeful and patterned
 4
     avoidance of responsibility for clear FLSA overtime and Arizona minimum wage
 5
     liability by Defendant Hashem Abouzeid–both individually and as the principal and
 6
 7   owner of Defendant Arizona Movers and Storage, Inc. Since the inception of this
 8   otherwise simple FLSA overtime dispute, Plaintiff Adrienne Outland and her counsel
 9
     have provided ample opportunity for Mr. Abouzeid to settle this case without the need to
10
     incur unnecessary or excessive attorneys’ fees and costs. However, Mr. Abouzeid has
11
12   consistently evaded every reasonable opportunity to do so.
13            This case arose when Ms. Outland approached The Bendau Law Firm PLLC after
14
     having suspected that she had been misclassified as a 1099 independent contractor and
15
     denied overtime and minimum wage otherwise required by law. Ms. Outland had
16
17   worked for the Defendants for approximately 13 months as a receptionist. She was hired

18   to perform unskilled clerical duties for nine dollars per hour1 and classified as a 1099
19
     independent contractor. She generally worked more than 40 hours per week, but she did
20
     not receive an overtime premium for such time. Ms. Outland did not receive the
21
22   applicable minimum wage or overtime for time worked in excess of 40 hours per week

23   because her employer misclassified her as a 1099 independent contractor.
24
25
26
     1
            The Arizona Minimum Wage for the time that Ashley worked for the Defendants was
27   $10 per hour. See Arizona Revised Statutes (“A.R.S.”) § 23-363.
28
                                                  -2-
29
30
          Case 2:18-cv-01370-RCC Document 41 Filed 03/14/19 Page 3 of 9



               On May 2, 2018, Plaintiff’s counsel filed suit against Defendants claiming unpaid
 1
 2   wages, liquidated damages, attorneys’ fees, and costs. The Complaint alleged that the
 3   Defendants2 violated the FLSA by not paying applicable minimum wage and overtime
 4
     wages for the time Plaintiff spent working for Defendants in a given workweek.
 5
     Specifically, Plaintiff alleged that Defendants paid $9.00 per hour for all hours she
 6
 7   worked, rather than the $10.00 per hour minimum wage required in 2017 and FLSA-
 8   mandated one and one-half times her regular rates of pay for all hours worked in excess
 9
     of 40 hours in a given workweek. See Doc. 1.
10
               Plaintiff timely served all Defendants. (Docs. 7, 8, 19, 22). Instead of filing a
11
12   response, Defendants Arizona Movers and Storage Inc. and Hashem Abouzeid remained
13   conspicuously silent. They refused to respond to the allegations in the Complaint,
14
     despite having hired counsel, Kelly Jo, to represent them. As a result, Plaintiff’s counsel
15
     was forced to prepare applications for entry of default and a motion for default judgment
16
17   against them. See Docs. 25, 32.

18             On February 28, the Court granted Plaintiff’s Motion for Default Judgment (Doc.
19
     37) and entered Judgment in favor of Plaintiff (Doc. 38) on March 1, 2019. Plaintiff
20
     now files her motion for attorneys’ fees and costs against Defendants
21
22       II.   ELIGIBILITY/ENTITLEMENT

23             By virtue of the Default Judgment in this matter (Doc. 38), Plaintiff is the
24
25   2
            “Defendants” refers to Defendant Arizona Movers and Storage, Inc. and Defendant
26   Hashem Abouzeid against whom a default judgment in favor of Plaintiff has been entered.
     See Doc. 38. Unless specifically referred to herein, Defendant Hassan Hossam is not
27   included within the scope of the term “Defendants” for purposes of this motion.
28
                                                    -3-
29
30
       Case 2:18-cv-01370-RCC Document 41 Filed 03/14/19 Page 4 of 9



     prevailing party in this action and is therefore entitled to an award of attorneys’ fees and
 1
 2   costs. “A typical formulation is that plaintiffs may be considered prevailing parties for
 3   attorney’s fees purposes if they succeed on any significant issue in litigation which
 4
     achieves some of the benefit the parties sought in bringing suit.” Hensley v. Eckerhart,
 5
     461 U.S. 424, 433 (1983).
 6
 7          The District of Arizona has recognized that, where the filing of an action causes a
 8   defendant to pay unpaid wages to an FLSA plaintiff–even without a judgment–, that
 9
     plaintiff becomes the prevailing party and entitled to fees. Orozco v. Borenstein, 2013
10
     WL 4543836, at *2 (D. Ariz., August 18, 2013).
11
12          Therefore, by virtue of obtaining a default judgment against Defendants, Ms.
13   Outland is a prevailing party against them.
14
     III.   REASONABLENESS OF THE AWARD
15
            Bendau & Bendau PLLC agreed to represent Plaintiff and on a contingency basis
16
17   and has not received any payment for accrued attorneys’ fees. See Representation

18   Agreement, attached as “Exhibit A.” The Representation Agreement with Plaintiff
19
     provides that undersigned’s hourly rate for employment litigation cases is $325 per hour.
20
     See Ex. A. Shortly after undertaking this representation, Attorney Clifford Bendau’s
21
22   rate increased to $395 per hour and Christopher Bendau’s rate increased to $345 when

23   the Northern District of Ohio determined that those respective hourly rates were
24
     reasonable in an Order approving an FLSA settlement in Carr, et al. v. Bob Evans
25
     Farms, Inc., et al., Northern District of Ohio Case No. 1:17-cv-01875-JG, Docs. 77-1,
26
27   78 (N.D. Ohio, July 12, 2018 and July 27, 2018) (Motion requesting, and Order

28
                                                   -4-
29
30
      Case 2:18-cv-01370-RCC Document 41 Filed 03/14/19 Page 5 of 9



     approving, the aforementioned rates attached hereto as “Exhibit B”). Attached hereto as
 1
 2   “Exhibit C” is Plaintiff’s counsels’ lodestar records for the time that Plaintiff’s counsel
 3   spent litigating this case, multiplied by their respective hourly rates of $395 per hour and
 4
     $345 per hour. See Thompson v. Arizona Movers and Storage Incorporated, 2018 WL
 5
     2416187, at *2 (D. Ariz. May 29, 2018) (finding $325 and $300 to be reasonable hourly
 6
 7   rates for Clifford P. Bendau, II and Christopher J. Bendau, respectively). Exhibit C also
 8   includes a computation of, and documentation supporting, the out-of-pocket costs that
 9
     Plaintiff’s counsel has thus far incurred.
10
            Using the Lodestar analysis, Plaintiff requests attorneys’ fees in the amount of
11
12   $14,580.50–$11,889.50 for 30.1 hours by attorney Clifford P. Bendau, II at the hourly
13   rate of $395, and $2,691.00 for 7.8 hours by Christopher J. Bendau at the hourly rate of
14
     $345. Plaintiff also requests $679.50 in out-of-pocket costs, for a total of $15,260.00.
15
            In determining an award of attorney fees in an FLSA action, “[t]here exists a
16
17   strong presumption of the reasonableness of the lodestar amount.” Saizon v. Delta

18   Concrete Products Co., Inc., 448 F.3d 795, 800 (5th Cir. 2006). Under the lodestar
19
     method, the Court determines a reasonable fee by multiplying “the number of hours
20
     reasonably expended on the litigation” by “a reasonable hourly rate.” See Hensley v.
21
22   Eckerhart, 461 U.S. at 433.

23          To determine the reasonableness of the hourly rate and hours expended, the Court
24
     should consider the Kerr factors. See Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70
25
     (9th Cir. 1975); see also Cunningham v. Cnty. Of Los Angeles, 879 F.2d 481, 487 (9th
26
27   Cir. 1988). These factors are: “(1) the novelty and complexity of the issues, (2) the

28
                                                  -5-
29
30
      Case 2:18-cv-01370-RCC Document 41 Filed 03/14/19 Page 6 of 9



     special skill and experience of counsel, (3) the quality of representation, and (4) the
 1
 2   results obtained.” Jordan v. Multnomah Cnty., 815 F.2d 1258, 1262 n. 6 (9th Cir. 1987).
 3          A.     The novelty and difficulty of the questions involved
 4
            Worker misclassification claims under the FLSA are particularly complex,
 5
     factually-oriented, and high-risk. This case was no exception. However, Defendants did
 6
 7   not respond to the Complaint and therefore Plaintiff’s counsel was not forced to conduct
 8   discovery or significantly litigate the case. Nonetheless, the Defendants’ refusal to
 9
     cooperate in the litigation of this matter has required Plaintiff’s counsel to submit this
10
     motion.
11
12          B.     The special skill and experience of counsel
13          Plaintiff’s counsels’ particular set of skills warrants their requested rates of $345
14
     per hour for Christopher J. Bendau and $395 per hour for Clifford P. Bendau, II. Their
15
     experience, reputation, and ability, which are detailed in the accompanying declarations,
16
17   support their requested hourly rates. See Declaration of Clifford P. Bendau, attached as

18   “Exhibit D”; See also Declaration of Christopher J. Bendau, attached as “Exhibit E.”
19
            Clifford Bendau focuses exclusively on plaintiffs’ state and federal employment
20
     wage and hour litigation, primarily under the FLSA. See Ex D. Since becoming licensed
21
22   to practice law in 2012, he has litigated more than 130 lawsuits on employees’ behalves

23   in the Federal District Courts for the Districts of Arizona, Colorado, and Ohio, all of
24
     which he agreed to represent his clients on contingency bases. See id. He has also been
25
     lead plaintiffs’ counsel on approximately 20 FLSA collective action matters in both the
26
27   Districts of Arizona and Ohio. Id. He has also represented numerous plaintiffs on a

28
                                                  -6-
29
30
      Case 2:18-cv-01370-RCC Document 41 Filed 03/14/19 Page 7 of 9



     novel FLSA issue in the Ninth and Tenth Circuit Courts of Appeals, having obtained a
 1
 2   reversal in the Tenth Circuit and a reversal en banc in the Ninth Circult. See.
 3          Christopher Bendau also focuses exclusively on plaintiffs’ state and federal
 4
     employment wage and hour litigation, primarily under the FLSA. See Ex. E. Since
 5
     becoming licensed to practice law in 2016, he has litigated more than 50 lawsuits on
 6
 7   employees’ behalves in the Federal District Courts for the Districts of Arizona and the
 8   Northern District of Ohio, all of which he agreed to represent his clients on contingency
 9
     bases. See id. He has also been lead plaintiffs’ counsel on more than 15 FLSA collective
10
     action matters in both the Districts of Arizona and Ohio. Id.
11
12          The legal issues raised by this FLSA action were sophisticated and required
13   extensive knowledge of the law. The FLSA is a complex, difficult-to-navigate statute,
14
     requiring strong legal skills necessary to identify issues, research them, resolve them, and
15
     then lay them out persuasively for the court. The FLSA requires counsel who understand
16
17   its complexities and nuances. For these reasons, Plaintiff very likely would not have

18   obtained the Default Judgment without the assistance of Bendau & Bendau PLLC.
19
            C.     The quality of the representation
20
            This case involved drafting and filing a complaint, preparing applications for
21
22   default, the preparation of a Joint Case Management Report, drafting and sending

23   response to MIDP, and drafting and briefing this motion for award of attorneys’ fees.
24
     Ultimately, Plaintiff prevailed to by obtaining the Default Judgment against Defendants.
25
            D.     The results obtained
26
27          Plaintiff’s counsel obtained excellent results for Plaintiff. The Motion for Default

28
                                                 -7-
29
30
      Case 2:18-cv-01370-RCC Document 41 Filed 03/14/19 Page 8 of 9



     Judgment requested 100 percent of Plaintiff’s unpaid wages, plus an additional amount
 1
 2   equal to twice the unpaid wages in liquidated damages. Doc. 37. Plaintiff’s counsel has
 3   filed a motion to amend judgment to reflect that amount, which is currently pending.
 4
     The excellent results obtained supports Plaintiffs’ requested hourly rates.
 5
     IV.    CONCLUSION
 6
 7          Accordingly, the Court should award Plaintiff her total attorneys’ fees and costs as
 8   follows: $15,260.00.
 9
10
                            RESPECTFULLY SUBMITTED on March 14, 2019.
11
12                                             BENDAU & BENDAU PLLC

13                                        By: /s/ Clifford P. Bendau, II
14                                             Attorneys for Plaintiff

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -8-
29
30
      Case 2:18-cv-01370-RCC Document 41 Filed 03/14/19 Page 9 of 9



                                  CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on March 14, 2019, I electronically transmitted the foregoing
 3   document to the United States District Court, District of Arizona, Court Clerk, using the
 4
     CM/ECF System. All counsel of record are registrants and are therefore served via this
 5
     filing and transmittal.
 6
 7
     /s/ Clifford P. Bendau, II
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -9-
29
30
